EXHIBIT 10.58

THE GOLDMAN SACHS GROUP, INC.

[            ] FIXED ALLOWANCE RSU AWARD

This Award Agreement, together with The Goldman Sachs Amended and Restated Stock
Incentive Plan (2015) (the “Plan”), governs your              Fixed Allowance
award of RSUs (your “Award”). You should read carefully this entire Award
Agreement, which includes the Award Statement and any attached Appendix.

ACCEPTANCE

1. You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified (a) open and activate an
Account and (b) agree to all the terms of your Award by executing the related
signature card in accordance with its instructions. By executing the signature
card, you confirm your agreement to all of the terms of this Award Agreement,
including the arbitration and choice of forum provisions in Paragraph 13.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2. The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3. Your Award Statement. The Award Statement delivered to you contains some of
your Award’s specific terms. For example, it contains the number of Fixed
Allowance RSUs awarded to you and any applicable Delivery Dates and
Transferability Dates.

4. Definitions. Capitalized terms are defined in the Definitions Appendix, which
also includes terms that are defined in the Plan.

VESTING OF YOUR FIXED ALLOWANCE RSUS

5. Vesting. All of your Fixed Allowance RSUs are Vested. When a Fixed Allowance
RSU is Vested, it means that your continued active Employment is not required
for delivery of that portion of RSU Shares. The terms of this Award Agreement
(including conditions to delivery and any applicable Transfer Restrictions)
continue to apply to Vested Fixed Allowance RSUs.

DELIVERY OF YOUR RSU SHARES

6. Delivery. Reasonably promptly (but no more than 30 Business Days) after each
Delivery Date listed on your Award Statement, RSU Shares (less applicable
withholding as described in Paragraph 10(a)) will be delivered (by book entry
credit to your Account) in respect of the amount of Outstanding Fixed Allowance
RSUs listed next to that date. The Committee or the SIP Committee may select
multiple dates within the 30-Business-Day period following the Delivery Date to
deliver RSU Shares in respect of all or a portion of the Fixed Allowance RSUs
with the same Delivery Date listed on the Award Statement, and all such dates
will be treated as a single Delivery Date for purposes of this Award. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc. Without limiting the Committee’s authority
under Section 1.3.2(h) of the Plan, the Firm may accelerate any Delivery Date by
up to 30 days.



--------------------------------------------------------------------------------

TRANSFER RESTRICTIONS FOLLOWING DELIVERY

7. Transfer Restrictions and Shares at Risk. Fifty percent of the RSU Shares
that are delivered on any date, before tax withholding (or, if the applicable
tax withholding rate is greater than 50%, all RSU Shares delivered after tax
withholding), will be Shares at Risk. This means that if, for example, on a
Delivery Date, you are scheduled to receive delivery of 1,000 RSU Shares, and
you are subject to a 40% withholding rate, then (a) 400 RSU Shares will be
withheld for taxes, (b) 500 RSU Shares delivered to you will be Shares at Risk
and (c) 100 RSU Shares delivered to you will not be subject to Transfer
Restrictions. Any purported sale, exchange, transfer, assignment, pledge,
hypothecation, fractionalization, hedge or other disposition in violation of the
Transfer Restrictions on Shares at Risk will be void. Within 30 Business Days
after the Transferability Date listed on your Award Statement (or any other date
on which the Transfer Restrictions are to be removed), GS Inc. will remove the
Transfer Restrictions. The Committee or the SIP Committee may select multiple
dates within such 30-Business-Day period on which to remove Transfer
Restrictions for all or a portion of the Shares at Risk with the same
Transferability Date listed on the Award Statement, and all such dates will be
treated as a single Transferability Date for purposes of this Award.

DIVIDENDS

8. Dividend Equivalent Rights and Dividends. Each Fixed Allowance RSU includes a
Dividend Equivalent Right, which entitles you to receive an amount (less
applicable withholding), at or after the time of distribution of any regular
cash dividend paid by GS Inc. in respect of a share of Common Stock, equal to
any regular cash dividend payment that would have been made in respect of an RSU
Share underlying your Outstanding Fixed Allowance RSUs for any record date that
occurs on or after the Date of Grant. In addition, you will be entitled to
receive on a current basis any regular cash dividend paid in respect of your
Shares at Risk.

EXCEPTIONS TO DELIVERY AND/OR TRANSFERABILITY DATES

9. Accelerated Delivery and/or Release of Transfer Restrictions in the Event of
a Qualifying Termination After a Change in Control, Conflicted Employment or
Death. In the event of your Qualifying Termination After a Change in Control,
Conflicted Employment or death, each as described below, your Outstanding Award
will be treated as described in this Paragraph 9.

(a) You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a Change in Control, the RSU Shares underlying your Outstanding Fixed
Allowance RSUs will be delivered, and any Transfer Restrictions will cease to
apply.

(b) You Are Determined to Have Accepted Conflicted Employment.

(i) Generally. If your Employment terminates solely because you resign to accept
Conflicted Employment, as soon as practicable after the Committee has received
satisfactory documentation relating to your Conflicted Employment, (A) RSU
Shares will be delivered in respect of your Outstanding Fixed Allowance RSUs
(including in the form of cash as described in Paragraph 10(b)) and (B) any
Transfer Restrictions will cease to apply. In addition, if, following your
termination of Employment, you notify the Firm and provide the Committee with
satisfactory documentation that you are accepting Conflicted Employment, (A) RSU
Shares will be delivered in respect of your Outstanding Fixed Allowance RSUs
(including in the form of cash as described in Paragraph 10(b)) and (B) any
Transfer Restrictions will cease to apply.

 

- 2 -



--------------------------------------------------------------------------------

(ii) You May Have to Take Other Steps to Address Conflicts of Interest. The
Committee retains the authority to exercise its rights under the Award Agreement
or the Plan (including Section 1.3.2 of the Plan) to take or require you to take
other steps it determines in its sole discretion to be necessary or appropriate
to cure an actual or perceived conflict of interest (which may include a
determination that the accelerated delivery and/or release of Transfer
Restrictions described in Paragraph 9(b)(i) will not apply because such actions
are not necessary or appropriate to cure an actual or perceived conflict of
interest).

(c) Death. If you die, the RSU Shares underlying your Outstanding Fixed
Allowance RSUs will be delivered to the representative of your estate and any
Transfer Restrictions will cease to apply as soon as practicable after the date
of death and after such documentation as may be requested by the Committee is
provided to the Committee.

OTHER TERMS, CONDITIONS AND AGREEMENTS

10. Additional Terms, Conditions and Agreements.

(a) You Must Satisfy Applicable Tax Withholding Requirements. Delivery of RSU
Shares is conditioned on your satisfaction of any applicable withholding taxes
in accordance with Section 3.2 of the Plan (which includes the Firm deducting or
withholding amounts from any payment or distribution to you). In addition, to
the extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, state,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant or delivery of this Award by requiring you to choose between
remitting the amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of RSU Shares
delivered to you under this Award. In addition, if you are an individual with
separate employment contracts (at any time during and/or after the Firm’s
             fiscal year), the Firm, in its sole discretion, may require you to
provide for a reserve in an amount the Firm determines is advisable or necessary
in connection with any actual, anticipated or potential tax consequences related
to your separate employment contracts by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of shares of
Common Stock delivered to you pursuant to this Award (or any other Outstanding
awards granted under the Plan or any predecessor or successor plan thereto). In
no event, however, does this Paragraph 10(a) give you any discretion to
determine or affect the timing of the delivery of RSU Shares or the timing of
payment of tax obligations.

(b) Firm May Deliver Cash or Other Property Instead of RSU Shares. In accordance
with Section 1.3.2(i) of the Plan, in the sole discretion of the Committee, in
lieu of all or any portion of the RSU Shares, the Firm may deliver cash, other
securities, other awards under the Plan or other property, and all references in
this Award Agreement to deliveries of RSU Shares will include such deliveries of
cash, other securities, other awards under the Plan or other property.

(c) Amounts May Be Rounded to Avoid Fractional Shares. RSU Shares that become
deliverable on a Delivery Date and RSU Shares subject to Transfer Restrictions
may, in each case, be rounded to avoid fractional Shares.

(d) You May Be Required to Become a Party to the Shareholders’ Agreement. Your
rights to your Fixed Allowance RSUs are conditioned on your becoming a party to
any shareholders’ agreement to which other similarly situated employees (e.g.,
employees with a

 

- 3 -



--------------------------------------------------------------------------------

similar title or position) of the Firm are required to be a party. If you are a
party to the Amended and Restated Shareholders’ Agreement, RSU Shares will be
subject to the Amended and Restated Shareholders’ Agreement, but RSU Shares
delivered in respect of Fixed Allowance RSUs will not be “Covered Shares” for
purposes of Section 2.1(a) thereof.

(e) Firm May Affix Legends and Place Stop Orders on Restricted RSU Shares. GS
Inc. may affix to Certificates representing RSU Shares any legend that the
Committee determines to be necessary or advisable (including to reflect any
restrictions to which you may be subject under a separate agreement). GS Inc.
may advise the transfer agent to place a stop order against any legended RSU
Shares.

(f) You Agree to Certain Consents, Terms and Conditions. By accepting this Award
you understand and agree that:

(i) You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii) You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
RSU Shares and hedging or pledging RSU Shares and equity-based compensation or
other awards (including, without limitation, the Firm’s “Policies With Respect
to Transactions Involving GS Shares, Equity Awards and GS Options by Persons
Affiliated with GS Inc.” or any successor policies), and confidential or
proprietary information, and you will effect sales of RSU Shares in accordance
with such rules and procedures as may be adopted from time to time (which may
include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method, consolidation
or aggregation of orders and volume limits determined by the Firm);

(iii) You Are Responsible for Costs Associated with Your Award. You will be
responsible for all brokerage costs and other fees or expenses associated with
your Fixed Allowance RSUs, including those related to the sale of RSU Shares;

(iv) You Will Be Deemed to Represent Your Compliance with All the Terms of Your
Award if You Accept Delivery of, or Sell, RSU Shares. You will be deemed to have
represented and certified that you have complied with all of the terms of the
Plan and this Award Agreement when you accept delivery of RSU Shares, receive
payment in respect of Dividend Equivalent Rights and request the sale of RSU
Shares following the release of Transfer Restrictions;

(v) Firm May Deliver Your Award into an Escrow Account. The Firm may establish
and maintain an escrow account on such terms (which may include your executing
any documents related to, and your paying for any costs associated with, such
account) as it may deem necessary or appropriate, and the delivery of RSU Shares
(including Shares at Risk) or the payment of cash or other property may
initially be made into and held in that escrow account until such time as the
Committee has received such documentation as it may have requested or until the
Committee has determined that any other conditions or restrictions on delivery
of RSU Shares, cash or other property required by this Award Agreement have been
satisfied;

 

- 4 -



--------------------------------------------------------------------------------

(vi) You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee, the SIP Committee or SIP Administrators.
In order to appeal a determination by the Committee, the SIP Committee, the SIP
Administrators, or any of their delegates or designees, you must submit a
written request for the appeal within 180 days after receipt of any such
determination. You must exhaust all administrative remedies before seeking to
resolve a dispute through arbitration pursuant to Paragraph 13 and Section 3.17
of the Plan.

(vii) You Agree that Covered Persons Will Not Have Liability. In addition to and
without limiting the generality of the provisions of Section 1.3.5 of the Plan,
neither the Firm nor any Covered Person will have any liability to you or any
other person for any action taken or omitted in respect of this or any other
Award

11. Non-transferability. Except as otherwise may be provided in this Paragraph
11 or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan will apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 11 or Section 3.5 of the Plan will be void. The Committee may adopt
procedures pursuant to which some or all recipients of Fixed Allowance RSUs may
transfer some or all of their Fixed Allowance RSUs and/or Shares at Risk (which
will continue to be subject to Transfer Restrictions until the Transferability
Date) through a gift for no consideration to any immediate family member, a
trust or other estate planning vehicle approved by the Committee or SIP
Committee in which the recipient and/or the recipient’s immediate family members
in the aggregate have 100% of the beneficial interest.

12. Right of Offset. Except as provided in Paragraph 15(h), the obligation to
deliver RSU Shares, to pay dividends or payments under Dividend Equivalent
Rights or to remove the Transfer Restrictions under this Award Agreement is
subject to Section 3.4 of the Plan, which provides for the Firm’s right to
offset against such obligation any outstanding amounts you owe to the Firm and
any amounts the Committee deems appropriate pursuant to any tax equalization
policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

13. Arbitration; Choice of Forum.

(a) BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN.

(b) To the fullest extent permitted by applicable law, no arbitrator will have
the authority to consider class, collective or representative claims, to order
consolidation or to join different claimants or grant relief other than on an
individual basis to the individual claimant involved.

(c) Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

 

- 5 -



--------------------------------------------------------------------------------

(d) All references to the New York Stock Exchange in Section 3.17 of the Plan
will be read as references to the Financial Industry Regulatory Authority.

(e) The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(f) Nothing in this Award Agreement creates a substantive right to bring a claim
under U.S. Federal, state, or local employment laws.

14. Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

CERTAIN TAX PROVISIONS

15. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 15 apply to you only if you are a U.S. taxpayer.

(a) This Award Agreement and the Plan provisions that apply to this Award are
intended and will be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as,
409A Deferred Compensation), whether by reason of short-term deferral treatment
or other exceptions or provisions. The Committee will have full authority to
give effect to this intent. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the
provisions of the Plan (including Sections 1.3.2 and 2.1 thereof) and this Award
Agreement, the provisions of this Award Agreement will govern, and in the case
of any conflict or potential inconsistency between this Paragraph 15 and the
other provisions of this Award Agreement, this Paragraph 15 will govern.

(b) Delivery of RSU Shares will not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of RSU Shares required by this
Agreement (including those specified in Paragraphs 6, 7, 9(c) and 10 and the
consents and other items specified in Section 3.3 of the Plan) are satisfied. To
the extent that any portion of this Award is intended to satisfy the
requirements for short-term deferral treatment under Section 409A, delivery for
such portion will occur by the March 15 coinciding with the last day of the
applicable “short-term deferral” period described in Reg. 1.409A-1(b)(4) in
order for the delivery of RSU Shares to be within the short-term deferral
exception unless, in order to permit all applicable conditions or restrictions
on delivery to be satisfied, the Committee elects, pursuant to Reg.
1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in accordance with
Section 409A, to delay delivery of RSU Shares to a later date within the same
calendar year or to such later date as may be permitted under Section 409A,
including Reg. 1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan
pertaining to Code Section 162(m)) and Reg. 1.409A-3(d). For the avoidance of
doubt, if the Award includes a “series of installment payments” as described in
Reg. 1.409A-2(b)(2)(iii), your right to the series of installment payments will
be treated as a right to a series of separate payments and not as a right to a
single payment.

(c) Notwithstanding the provisions of Paragraph 10(b) and Section 1.3.2(i) of
the Plan, to the extent necessary to comply with Section 409A, any securities,
other Awards or other property that the Firm may deliver in respect of your
Fixed Allowance RSUs will not have the effect of deferring delivery or payment,
income inclusion, or a substantial risk of forfeiture,

 

- 6 -



--------------------------------------------------------------------------------

beyond the date on which such delivery, payment or inclusion would occur or such
risk of forfeiture would lapse, with respect to the RSU Shares that would
otherwise have been deliverable (unless the Committee elects a later date for
this purpose pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be
permitted under Section 409A, including and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).

(d) Notwithstanding the timing provisions of Paragraph 9(c), the delivery of RSU
Shares referred to therein will be made after the date of death and during the
calendar year that includes the date of death (or on such later date as may be
permitted under Section 409A).

(e) The timing of delivery or payment pursuant to Paragraph 9(a) will occur on
the earlier of (i) the Delivery Date or (ii) a date that is within the calendar
year in which the termination of Employment occurs; provided, however, that, if
you are a “specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), delivery will occur on the earlier of the
Delivery Date or (to the extent required to avoid the imposition of additional
tax under Section 409A) the date that is six months after your termination of
Employment (or, if the latter date is not during a Window Period, the first
trading day of the next Window Period). For purposes of Paragraph 9(a),
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with Section
409A).

(f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of the Plan to
the contrary, the Dividend Equivalent Rights with respect to each of your
Outstanding Fixed Allowance RSUs will be paid to you within the calendar year
that includes the date of distribution of any corresponding regular cash
dividends paid by GS Inc. in respect of a share of Common Stock the record date
for which occurs on or after the Date of Grant. The payment will be in an amount
(less applicable withholding) equal to such regular dividend payment as would
have been made in respect of the RSU Shares underlying such Outstanding Fixed
Allowance RSUs.

(g) The timing of delivery or payment referred to in Paragraph 9(b)(i) will be
the earlier of (i) the Delivery Date or (ii) a date that is within the calendar
year in which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment will be made, and
any Committee action referred to in Paragraph 9(b)(ii) will be taken, only at
such time as, and if and to the extent that it, as reasonably determined by the
Firm, would not result in the imposition of any additional tax to you under
Section 409A.

(h) Paragraph 12 and Section 3.4 of the Plan will not apply to Awards that are
409A Deferred Compensation except to the extent permitted under Section 409A.

(i) Delivery of RSU Shares in respect of any Award may be made, if and to the
extent elected by the Committee, later than the Delivery Date or other date or
period specified hereinabove (but, in the case of any Award that constitutes
409A Deferred Compensation, only to the extent that the later delivery is
permitted under Section 409A).

(j) You understand and agree that you are solely responsible for the payment of
any taxes and penalties due pursuant to Section 409A, but in no event will you
be permitted to designate, directly or indirectly, the taxable year of the
delivery.

 

- 7 -



--------------------------------------------------------------------------------

AMENDMENT AND CONSTRUCTION

16. Amendment. The Committee reserves the right at any time to amend the terms
of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and
3.1 of the Plan, no such amendment will materially adversely affect your rights
and obligations under this Award Agreement without your consent; and provided
further that the Committee expressly reserves its rights to amend the Award
Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the
Plan. A modification that impacts the tax consequences of this Award or the
timing of delivery of RSU Shares will not be an amendment that materially
adversely affects your rights and obligations under this Award Agreement. Any
amendment of this Award Agreement will be in writing.

17. Construction, Headings. Unless the context requires otherwise, (a) words
describing the singular number include the plural and vice versa, (b) words
denoting any gender include all genders and (c) the words “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation.”
The headings in this Award Agreement are for the purpose of convenience only and
are not intended to define or limit the construction of the provisions hereof.
References in this Award Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 9 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a) “409A Deferred Compensation” means a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A.

(b) “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

(c) “Shares at Risk” means RSU Shares subject to Transfer Restrictions.

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan.

(a) “Account” means any brokerage account, custody account or similar account,
as approved or required by GS Inc. from time to time, into which shares of
Common Stock, cash or other property in respect of an Award are delivered.

(b) “Award Agreement” means the written document or documents by which each
Award is evidenced, including any Award Statement.

(c) “Award Statement” means a written statement that reflects certain Award
terms.

(d) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(e) “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

 

- 10 -



--------------------------------------------------------------------------------

(f) “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of the adoption of the 1999 SIP) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”) is represented by GS Inc.’s securities (the “GS Inc.
Securities”) that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (ii) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (A) were members of the Board
on the Effective Date or (B) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

(g) “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(h) “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(i) “Conflicted Employment” means the Grantee’s employment at any U.S. Federal,
state or local government, any non-U.S. government, any supranational or
international organization, any self-regulatory organization, or any agency or
instrumentality of any such government or organization, or any other employer
determined by the Committee, if, as a result of such employment, the Grantee’s
continued holding of any Outstanding Award would result in an actual or
perceived conflict of interest.

(j) “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(k) “Date of Grant” means the date specified in the Grantee’s Award Agreement as
the date of grant of the Award.

(l) “Delivery Date” means each date specified in the Grantee’s Award Agreement
as a delivery date, provided, unless the Committee determines otherwise, such
date is during a Window Period or, if such date is not during a Window Period,
the first trading day of the first Window Period beginning after such date.

 

- 11 -



--------------------------------------------------------------------------------

(m) “Dividend Equivalent Right” means a dividend equivalent right granted under
the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

(n) “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(o) “Firm” means GS Inc. and its subsidiaries and affiliates.

(p) “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

(q) “Grantee” means a person who receives an Award.

(r) “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

(s) “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(t) “RSU” means a restricted stock unit Award granted under the Plan, which
represents an unfunded and unsecured promise to deliver shares of Common Stock
in accordance with the terms of the RSU Award Agreement.

(u) “RSU Shares” means shares of Common Stock that underlie an RSU.

(v) “Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

(w) “SIP Administrator” means each person designated by the Committee as a “SIP
Administrator” with the authority to perform day-to-day administrative functions
for the Plan.

 

- 12 -



--------------------------------------------------------------------------------

(x) “SIP Committee” means the persons who have been delegated certain authority
under the Plan by the Committee.

(y) “Transfer Restrictions” means restrictions that prohibit the sale, exchange,
transfer, assignment, pledge, hypothecation, fractionalization, hedge or other
disposal (including through the use of any cash-settled instrument), whether
voluntarily or involuntarily by the Grantee, of an Award or any shares of Common
Stock, cash or other property delivered in respect of an Award.

(z) “Transferability Date” means the date Transfer Restrictions on a Restricted
Share will be released. Within 30 Business Days after the applicable
Transferability Date, GS Inc. shall take, or shall cause to be taken, such steps
as may be necessary to remove Transfer Restrictions.

(aa) “Vested” means, with respect to an Award, the portion of the Award that is
not subject to a condition that the Grantee remain actively employed by the Firm
in order for the Award to remain Outstanding. The fact that an Award becomes
Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

(bb) “Window Period” means a period designated by the Firm during which all
employees of the Firm are permitted to purchase or sell shares of Common Stock
(provided that, if the Grantee is a member of a designated group of employees
who are subject to different restrictions, the Window Period may be a period
designated by the Firm during which an employee of the Firm in such designated
group is permitted to purchase or sell shares of Common Stock).

 

- 13 -